           Case 1:20-cr-00006-PB Document 11 Filed 02/05/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA               )
                                       )
       v.                              )                     No. 1:20-cr-00006-PB
                                       )
CHRISTOPHER CANTWELL                   )
_______________________________________)

                                     PROTECTIVE ORDER

       Upon consideration of the government’s motion for a protective order under Rule

16(d)(1) of the Federal Rules of Criminal Procedure regarding discovery (“the discovery”)

provided to defense counsel, and regarding any contact by the defendant with any victim and

witness, it is hereby

                                              ORDERED

   (1) For purposes of this Order, the term “defense team” means defense counsel, defense

counsel’s staff, and anyone directly engaged by defense counsel to assist in preparing and

presenting a defense in this case, including expert witnesses, private investigators, and any other

professional consultants participating in preparing the defense;

   (2) The discovery shall be used by the defendant and the defense team only as necessary to

prepare and present a defense in this case;

   (3) Defense counsel shall provide copies of the discovery only to other members of the

defense team and the defendant, except that defense counsel may show but not provide the

defendant with copies of any photographs, images, or documents containing personal or

identifying information related to the alleged victim or victim’s family;
           Case 1:20-cr-00006-PB Document 11 Filed 02/05/20 Page 2 of 2



   (4) The defense team and defendant shall not further disseminate documents or recordings

provided in discovery or disclose to others the contents of the documents or recordings without

further order of the Court;

   (5) The defense team may show copies of discovery (but not provide hard or electronic

copies) to lay witnesses as necessary to prepare and present a defense in this case. To the extent

not already redacted, the defense team shall redact all personal identifiable information related to

witnesses, the alleged victim, or the victim’s family, defined in Rule 49.1(a) of the Federal Rules

of Criminal Procedure, before showing discovery to a lay witness; and

   (6) Defendant shall have no direct or indirect contact with any victim or witness, including

but not limited to using names or identifying them by specific characteristics on social media or

radio broadcast.




          February 5, 2020
   Date: ____________                         /s/Paul Barbadoro
                                              ________________________
                                              Hon. Paul J. Barbadoro
                                              United States District Judge
